Citation Nr: 1122895	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chlamydia.

2.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for poor circulation, lower extremities.

5.  Entitlement to service connection for a skin condition, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970, with combat service in the Republic of Vietnam during, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran filed a claim of entitlement to service connection for PTSD.  The Board, however, has recharacterized the issue on appeal to include psychiatric disability generally.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  As such, the Board has identified the Veteran's psychiatric disability claim as set forth on the title page.

Although the Veteran requested the opportunity to testify at a Board hearing, by way of a September 2010 letter, he was notified of the date, time and location of an October 2010 travel board hearing, he failed to report.  As such, the Board finds that the Veteran's request for a Board hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks service connection for chlamydia, psychiatric disability, to include PTSD, a low back condition, and poor circulation in the lower extremities, and a skin condition, including as a result of in-service herbicide exposure.  

First, under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining relevant treatment records from VA healthcare facilities.  A review of the record shows that the Veteran has treated at VA facilities, including the CBOC-Columbus and the VAMC at Tuskegee.  See records and VA 21-4142.  A review of the records in the claims folder reveals that VA outpatient records from 2000 to 2006, and from February 2008, are in the claims folder.  There are no records in the claims folder since 2006, but for a February 2008 VA examination report and diagnostic study report.  This matter must be remanded so that updated VA outpatient records can be associated with the claims folder.

Also, the Board observes based upon a review of the record that the Veteran was not afforded VA examinations with regard to his claimed disabilities.  Once the record is complete, the appropriate examinations should be scheduled in order to determine the nature and etiology of the claimed disabilities.  Because such opinions are necessary to adjudicate these claims, these issues must be remanded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for entitlement to service connection for poor circulation, lower extremities, the Board observes that the very nature of this disability suggests an association with diabetes mellitus.  In this regard, the Board observes that in April 2005, the Veteran submitted a VA Form 21-4142 noting treatment related to diabetes, as well as noting in-service exposure to herbicides, which the Board interprets as a claim of service connection for diabetes mellitus.  To date, the Veteran's diabetes mellitus claim has not been adjudicated by the RO.  Because this claim is inextricably intertwined with his lower extremity claims, those claims must also be remanded.  

Finally, during the pendency of this appeal the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which placed two additional duties upon the VA.  Under Dingess, VA must also provide proper notice of the evidence required to establish the degrees of disability and the effective date of an award.  The January 2004 notice provided to the Veteran in this case is not in conformity with the Court's Dingess decision.  A remand is also required for corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to notify the Veteran, including issuing corrective notice fully compliant with 38 C.F.R. § 3.159(b) (2010), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by obtaining all relevant post-service VA outpatient treatment records from the date of the Veteran's discharge from service to the present, including but not limited to all non-duplicative records from the VA facility in Tuskegee and Columbus.  If these federally controlled records cannot be obtained all attempts to obtain them, as well as any negative replies, should be associated with the claims folder, as well as a copy of the 38 C.F.R. § 3.159(e) notice to the Veteran of the inability to obtain records.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature, extent, onset and etiology of each of his claimed disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay report of the Veteran regarding the onset of his disability.  

The examiner must rule in or exclude a diagnosis of diabetes mellitus.  If diabetes mellitus is diagnosed, the examiner must identify all impairment related to the disease, and in doing so, must indicate whether it is at least as likely as not that any right or left lower extremity impairment is caused or aggravated by that disease.

With regard to the Veteran's skin claim, the examiner must identify all skin disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's skin disability is related to or had its onset during service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of the onset of his skin problems.

As to the Veteran's psychiatric disability claim, the examiner should, after a review of the claims folder and interview of the Veteran, assess the nature of any current acquired psychiatric disorder and determine whether the Veteran has a diagnosis of PTSD related to his combat service in Vietnam.  Regardless of whether a diagnosis of PTSD is made, the examiner must state whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service, to include the Veteran's combat in Vietnam.

As to the Veteran's chlamydia and low back claims, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's disability is related to or had its onset during service, or is otherwise shown to have initially manifested in or during the period of active service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of the onset of these conditions.

The rationale for all opinions expressed should be provided in a legible report.

4.  Adjudicate the Veteran's claim for service connection for diabetes mellitus, and then readjudicate the appeal.  In doing so, the RO must specifically consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010).  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

